Citation Nr: 0115635	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  01-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation in the amount of $544, to include the issue of 
validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Committee on Waivers and Compromises (CWC) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefit sought. 


FINDING OF FACT

The $544 overpayment at issue was created solely due to VA 
administrative error.


CONCLUSION OF LAW

The $544 overpayment of pension benefits is an invalid 
indebtedness.  38 U.S.C.A. § 5112(b)(10) (West 1991); 38 
C.F.R. § 3.500(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  The RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim, and the Board will proceed with appellate disposition 
on the merits.  

The facts are not disputed.  The veteran is currently 76 
years old.  He was awarded non-service connected pension 
pursuant to an August 1994 rating.  Since then he would 
periodically submit an eligibility verification report (EVR) 
and his benefits would be adjusted accordingly.  In January 
2000, he submitted an EVR, which accurately reported both his 
and his spouse's income.  Using that EVR, the VA 
miscalculated his pension entitlement and awarded increased 
benefits in March 2000.  Although the veteran did not receive 
an award letter reflecting the increase in benefits, he 
noticed an increase in automatic deposits, from $84 to $162 
on his monthly bank statement.  Suspecting VA error, he 
promptly informed the RO in April 2000 of the potential error 
and requested immediate action be taken to prevent an 
overpayment.  In June 2000, the Debt Management Center (DMC) 
informed the veteran that an overpayment in the amount of 
$544 existed.  The DMC referral indicated that a waiver was 
requested on July 10, 2000.  The Committee on Waivers and 
Compromises (CWC) acknowledged the sole VA error resulting in 
an overpayment of $544 and determined that, applying 
principles of equity and good conscience, the veteran would 
be unjustly enriched by his retention of the overpayment.  
Accordingly, waiver was denied. 

The Board considers that implicitly couched within the 
veteran's request for waiver of overpayment, his notice of 
disagreement and substantive appeal, is a challenge to the 
validity of the debt.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the issue of the validity of a 
debt is a threshold determination which must be made prior to 
a decision on a request for waiver of the indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VA 
O.G.C. Prec. Op. No. 6-98, 63 Fed. Reg. 31,264 (1998).  

In that regard, the Board notes that under 38 U.S.C. 
5112(b)(10), the effective date of a reduction or 
discontinuance of compensation by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of last payment.  See also 38 
C.F.R. 3.500(b)(2).  As the Court has noted, "stated another 
way, when an overpayment has been made 'by reason of an 
erroneous award based solely on administrative error', the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award."  See Erickson v. West, 13 Vet. App. 495 
(2000).  Thus, the initial question presented on appeal in 
this case is whether the overpayment at issue was due solely 
to error on the part of VA.

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The 
veteran was not provided with the pertinent laws pertaining 
to administrative error and validity of the debt.  The RO 
denied the veteran's claim under a waiver analysis, while the 
Board considers the claim from the perspective of the 
validity of the debt.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and, if not, whether he has been prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
veteran has consistently (and quite properly) protested the 
administrative error and pointed to his own due diligence in 
mitigating the mistake rather than arguing the more limited 
position pertaining to recoupment of overpayments.  However, 
in light of the disposition, there can be no prejudice to the 
veteran by virtue of the current decision by the Board.  
Consequently, the Board concludes that remanding the case to 
allow the RO to rule on the validity of the debt would exalt 
form over substance and that the veteran has not been 
prejudiced by its approach.   

Sole administrative error may be found to occur in cases 
where the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. 5112(b)(10); 38 C.F.R. 
3.500(b)(2).

In this case, it is undisputed that the overpayment at issue 
resulted solely from an VA administrative error.  In fact, 
the Board observes that in its August 2000 decision, the CWC 
expressly found no fault on the part of the veteran in the 
creation of the overpayment; rather the overpayment was 
attributed solely to VA failure to factor in the veteran's 
spouse's income, despite it was clearly reflected on the 
pertinent EVR.  There is no indication that the veteran knew 
or should have known of the erroneous award, nor is there any 
indication that the overpayment resulted from any act of 
commission or omission by the veteran. 

In conclusion, the Board finds that the erroneous award of 
additional benefits was solely the result of VA 
administrative error, and in effect, void ab initio.  
Erickson, supra.  Thus, the $ 544 pension overpayment was 
improperly created and, therefore, it may not be assessed 
against the veteran.  Thus, the issue of the veteran's 
entitlement to waiver of recovery of overpayment in 
accordance with the principles of equity and good conscience 
has been rendered moot and requires no further discussion or 
action by the Board.


ORDER

Because the $ 544 indebtedness of pension benefits was 
improperly created, the benefit sought on appeal is granted.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

